Citation Nr: 1327161	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-13 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 14, 2008, for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.  He was awarded the Combat Action Ribbon with documented service as a United States Marine in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with a 30 percent rating effective March 14, 2008.  The Veteran filed notice of disagreement in February 2009.  A statement of the case was issued in February 2010; and a substantive appeal was filed in March 2010.  In November 2012 the Veteran had a video conference hearing before the Board; the transcript the hearing has been associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran has been unemployed since 2009.  He testified at his Board video conference hearing that in the past 28 years he had been fired fourteen times for all kinds of disciplinary actions, and indicated that such was related to his psychiatric disability.  The Board finds that this reasonably raises a claim of entitlement to a TDIU; and in keeping with the Court's guidance, the TDIU issue is part of the increased rating for the PTSD issue on appeal.  

The issues of entitlement to a rating in excess of 30 percent for PTSD and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the November 2012 video conference hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to an effective date prior to March 14, 2008, for the grant of service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for entitlement to an effective date earlier than March 14, 2008, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 7105(b), (d) ; 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

At the November 2012 Board video conference hearing, the Veteran withdrew the issue of entitlement to an effective date earlier than March 14, 2008 for the grant of service connection for PTSD.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an effective date earlier than March 14, 2008 for the grant of service connection for PTSD, and it must be dismissed.  


ORDER

The appeal on the issue of entitlement to an effective date prior to March 14, 2008, for the grant of service connection for PTSD is dismissed.


REMAND

Although the Board regrets delay in appellate review, the case must be returned to the RO for further action.

The Veteran was assigned an initial 30 percent rating for PTSD by rating decision dated in December 2008  He essential contends that the severity of his service-connected PTSD warrants a higher disability rating.  The Veteran had a VA psychiatric examination in August 2008.  At that time, he was diagnosed with PTSD and assigned a Global Assessment of Functioning (GAF) score of 65.  Subsequently (in March 2009) he was seen for an initial outpatient mental health evaluation at a VA Medical Center.  He was diagnosed with PTSD by history and major depression.  His GAF score was 55-58.  In a November 2009 statement (that accompanied his notice of disagreement) the Veteran stated "MY DEPRESSED STATE HAS WORSENED."  

Based on the foregoing, the Board finds that a contemporaneous VA examination is needed to assess the current severity of the Veteran's PTSD.  The record as it currently stands is inadequate for the purpose of rendering a full informed decision.  Furthermore, the Veteran's most recent VA examination in conjunction with his PTSD was in August 2008, approximately 5 years ago.  An examination too remote for rating purposes cannot be considered contemporaneous.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

With regard to the TDIU claim, the Board believes that further notice and development, to include a VA examination and an opinion as to the effect of his service-connected PTSD on his ability to engage in gainful employment are necessary to fully assist the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to ensure that the Veteran has been furnished proper VCAA notice with regard to the TDIU claim.  

2.  The RO should then take appropriate action to develop the TDIU claim.  

3.  The Veteran should be scheduled for a VA PTSD examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All PTSD symptomatology should be reported to allow for application of PTSD rating criteria.  A Global Assessment of Functioning (GAF) score should be assigned.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected PTSD renders him unable to engage in substantially gainful employment. 

4.  After completion of the above, the RO should review the expanded record and determine whether a higher rating is warranted for PTSD and whether a total rating based on individual unemployability is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


